 



Exhibit 10.12
WAIVER OF PROVISIONS OF THE
CONFLICTS POLICIES AND PROCEDURES OF THE
THIRD AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
     Effective as of February 13, 2006, each of the undersigned hereby waive the
provisions of the Conflicts Policies and Procedures to the Third Amended and
Restated Administrative Services Agreement dated August 15, 2005, to the extent
that they prohibit or restrict (i) a majority of the members of the boards of
directors any of Texas Eastern Products Pipeline Company, LLC, EPE Holdings, LLC
and Enterprise Products GP, LLC (the “Affected Entities”) being non-independent
directors or (ii) any person from serving as a director of more than one of the
boards of directors of the Affected Entities, with respect to the election,
whether prior to, on or after the date hereof, as a director of, and/or a member
(including a chairman) of a committee of the boards of directors of, more than
one of the Affected Entities, of Richard S. Snell, Dan L. Duncan, Robert G.
Phillips, Michael A. Creel, W. Randall Fowler and/or Richard H. Bachmann.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this waiver to be duly
executed by their respective authorized officers as of February 24, 2006, to be
effective as of February 13, 2006.

              EPCO, INC. (formerly known as Enterprise
Products Company, a Texas corporation)
 
       
 
  By:  
/s/ Richard H. Bachmann
Richard H. Bachmann
Executive Vice President and
Chief Legal Officer
 
            ENTERPRISE GP HOLDINGS L.P.
 
            EPE HOLDINGS, LLC,
Individually and as Sole General Partner of
Enterprise GP Holdings L.P.
 
       
 
  By:  
/s/ W. Randall Fowler
W. Randall Fowler
Senior Vice President and
Chief Financial Officer
 
            ENTERPRISE PRODUCTS PARTNERS L.P.
 
            ENTERPRISE PRODUCTS OPERATING L.P.
 
            ENTERPRISE PRODUCTS GP, LLC,
Individually and as Sole General Partner of
Enterprise Products Partners L.P., and
 
            ENTERPRISE PRODUCTS OLPGP, INC.,
Individually and as Sole General Partner of
Enterprise Products Operating L.P.
 
       
 
  By:  
/s/ W. Randall Fowler
W. Randall Fowler
Senior Vice President and Treasurer

2



--------------------------------------------------------------------------------



 



              TEPPCO PARTNERS, L.P.
 
            TEXAS EASTERN PRODUCTS PIPELINE
COMPANY, LLC,
Individually and as Sole General Partner of
TEPPCO Partners, L.P.
 
       
 
  By:   /s/ William G. Manias
 
      William G. Manias
Vice President and Chief Financial Officer
 
            TE PRODUCTS PIPELINE COMPANY,
LIMITED PARTNERSHIP
 
            TEPPCO MIDSTREAM COMPANIES, L.P.
 
            TCTM, L.P.
 
            TEPPCO GP, Inc.,
Individually and as Sole General Partner of
TE Products Pipeline Company, Limited
Partnership, TEPPCO Midstream Companies, L.P.
and TCTM, L.P.
 
       
 
  By:   /s/ William G. Manias
 
      William G. Manias
Vice President and Chief Financial Officer

3